DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Ryan Douglas on October 19, 2021.

The application has been amended as follows: 
In the Specification:
	The CROSS-REFERENCE TO RELATED APPLICATIONS AND INCORPORATION OF SEQUENCE LISTINGS filed March 3, 2017 has been replaced by the following paragraph:

--This application is a continuation of U.S. Patent Application No. 14/364,216, which is a U.S. National Stage of International Application No. PCT/IL2012/050528, filed December 16, 2012, which claims priority to U. S. Provisional Patent Application No. 61/576,423, filed December 16, 2011. All the foregoing applications are incorporated by reference in their entirety herein. A sequence listing contained in the file named "P34507US03.txt" which is 128,842 bytes in size (measured in MS-Windows®) and created on March 3, 2017, is filed electronically herewith and incorporated by reference in its entirety.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a method of site-specific modification of a target DNA molecule using a nucleoprotein complex.  The nucleoprotein complex is assembled from a polypeptide having a FokI nuclease effector domain and a linking domain and a specificity conferring nucleic acid (SCNA).  The SCNA comprises a nucleotide sequence complementary to a target in the target DNA molecule and a recognition region comprising a non-nucleotide moiety that attaches to the linking domain.  The target DNA molecule is modified by contacting the nucleoprotein complex with the target DNA molecule.  The SCNA guides the nucleoprotein complex to the target region, and the nucleoprotein complex cleaves the target DNA molecule.  The linking domain does not have a specific target-nucleic acid binding site.  The polypeptide does not comprise a recombinase effector domain.  The prior art fails to disclose or suggest a system comprising the nucleoprotein complex and the SCNA.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636